MEMORANDUM **
Enrique Franco Ortiz, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s order denying his application for cancellation of removal. We dismiss the petition for review.
Franco Ortiz’s contention that the hardship standard set forth in 8 U.S.C. § 1229b(b)(l)(D) is unconstitutionally vague does not state a colorable due process claim. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.